Citation Nr: 1207822	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-35 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic renal condition to include as due to lithium toxicity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1966 to May 1969, and from August 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2011 Travel Board Hearing.  A transcript of that hearing is of record.  During that hearing the Acting Veterans Law Judge granted the Veteran a 30 day extension to provide additional evidence.  Also during that hearing, the Veteran waived regional office consideration of evidence which was submitted directly to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a chronic renal disorder secondary to lithium toxicity for which he was hospitalized between January 22 and January 25, 2004.  

On VA examination in October 2008, the examiner was of the opinion that since the Veteran's January 2004 admission for lithium toxicity, he had recovered renal function and had experienced no problems since January 2004 which were associated with the renal failure.  A diagnosis of renal failure in January 2004 with one session of hemodialysis secondary to lithium toxicity, now resolved without sequalae, was provided.  In contrast, the claims file contains treatment records from Dallas Nephrology Associates which state that the Veteran had stage III chronic renal disease secondary to hypertension and lithium toxicity.  A June 2011 treatment record notes chronic kidney disease amongst the Veteran's active problems.

A remand is required in order to obtain clarification as to whether the Veteran has a current chronic kidney disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.). 

As the medical evidence pertaining to the chronicity of a kidney condition is in conflict, an additional medical opinion is required and the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate VA specialist in order to determine the nature and etiology of a current renal condition.  The claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner is asked to address the following:

Whether it is at least as likely as not that a current kidney disorder is proximately due to or the result of lithium toxicity as a result of the service-connected schizophrenia, or secondary to another service-connected disability to include diabetes mellitus.

If the examiner finds that a kidney disorder was aggravated by a service-connected disability, the examiner should identify the baseline level of severity of the kidney disorder, prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the kidney condition is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression. 
	In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation. 

A rationale must be provided for any opinion offered.  If the examiner cannot provide any requested opinion without resort to speculation the examiner should so state and provide the reasons why such an opinion would be speculative.

2. After the development has been completed, adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


